DETAILED ACTION
	This is in response to communication received on 8/20/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 3/4/21 and 6/28/21.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Clifford Chi on 9/9/21.

The application has been amended as follows: 

16. (cancelled)

17. (cancelled)

18. (cancelled)


Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Kimura et al. US PGPub 2016/0313690 hereinafter KIMURA further in view of Sayaka et al. WO 2015156110A1 hereinafter SAYAKA and Ohmori et al. US 2009/0311017 hereinafter OHMORI as evidenced by Periodic Table on claims 1, 3, 5-6, and 13 is withdrawn because the claims have been amended.

Reasons for Allowance
Claims 1, 3-6, 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to include the limitation of a weight ratio of the polyisocyanate to the first solvent is 90:10 to 10:90… a weight ratio of the first monomer to the second solvent is 70:30 to 95:5.
In particular, the primary piece of art KIMURA (US PGPub 2016/0313690) does teach some solvent concentration (paragraph 34) but is silent on a weight ratio of the polyisocyanate to the first solvent is 90:10 to 10:90… a weight ratio of the first monomer to the second solvent is 70:30 to 95:5. SAYAKI (WO 2015156110A1) and OHMORI (US PGPub 2009/0311017) are also silent on those weight ratio for the solvents to the particular monomer components.
Examiner draws attention to paragraphs 41 and 44 in the specification where criticality of the weight rations of the solvents to the components is discussed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717